               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                  Plaintiff,                         4:16CR3030

       vs.
                                                       ORDER
ALAN J. OSTRANDER,

                  Defendant.

      On March 15, 2019, the defendant appeared in person with his attorney,
John C. Vanderslice. The United States was represented by Lesley A. Woods,
Assistant United States Attorney. Defendant admits he violated Allegation 1,
second paragraph, Mandatory Condition, of his terms and conditions of
probation. The Court finds that the admission was knowing, intelligent, and
voluntary and there is a factual basis for the admission and accepts the
admission as alleged in the Amended Petition for Offender Under Supervision
(filing 66).
      IT IS ORDERED: Defendant’s term of probation is not revoked and the
conditions of probation will remain the same with an additional term as
follows:


q.    You must reside in a residential reentry center (RRC) for a
      period of up to 180 days in the correctional component, to
      commence at the direction of the probation officer, and you
      must observe the rules of that facility.      You may be
      discharged earlier than 180 days by the probation officer, if
      you are determined to be in full compliance with the
      conditions of supervision. Upon the probation officer’s
      approval, a representative of the Nebraska Federal Public
     Defender’s office may transport the defendant to the
     assigned RRC.

     The Court sustains the Government’s motion to dismiss the first
paragraph of Allegation 1 of the Amended Petition for Offender Under
Supervision.
     Dated this 19th day of March, 2019.


                                        BY THE COURT:


                                        John M. Gerrard
                                        Chief United States District Judge




                                    2
